THE USA PLAN AN INDIVIDUAL FLEXIBLE PAYMENT VARIABLE ANNUITY CONTRACT issued by ReliaStar Life Insurance Company of New York and its ReliaStar Life Insurance Company of New York Variable Annuity Funds M P & Q Supplement Dated December 17, 2014 This supplement updates and amends certain information contained in your prospectus and Statement of Additional Information, each dated May 1, 1998, and subsequent supplements thereto. Please read it carefully and keep it with your prospectus and Statement of Additional Information for future reference. NOTICE OF AND IMPORTANT INFORMATION ABOUT AN UPCOMING INVESTMENT FUND (“FUND”) REORGANIZATION The following information only affects you if you currently invest in or plan to invest in the Sub-Account that corresponds to the Voya International Value Portfolio. On April 28, 2006, the Sub-Account that invests in the Voya International Value Portfolio was closed to new investors and to new investments by existing investors. Contract holders who have Contract Value allocated to the Sub-Account that invests in the Voya International Value Portfolio could leave their Contract Value in that Sub-Account but future allocations and transfers into it were prohibited. On November 20, 2014, the Board of Trustees of Voya Variable Products Trust approved a proposal to reorganize the Voya International Value Portfolio. Subject to shareholder approval, effective after the close of business on or about March 6, 2015, (the “Reorganization Date”), Class I Shares of the Voya International Value Portfolio (the “Merging Fund”) will reorganize with and into Class I Shares of the Voya Global Advantage Portfolio (the “Surviving Fund”). Voluntary Transfers Before the Reorganization Date. Prior to the Reorganization Date, you may transfer amounts allocated to the Sub-Account that invests in the Merging Fund to any other available Sub-Account or to the Fixed Account . See the Transfers Between Sub-Accounts section on page 22 of your Contract prospectus for information about making Sub-Account transfers, including applicable restrictions and limits on transfers. On the Reorganization Date. On the Reorganization Date , your investment in the Sub-Account that invests in the Merging Fund will automatically become an investment in the Sub-Account that invests in the Surviving Fund with an equal total net asset value. You will not incur any tax liability because of this automatic reallocation, and your Contract Value immediately before the reallocation will equal your Contract Value immediately after the reallocation. Allocation Instructions. You may give us alternative allocation instructions at any time by contacting Customer Service at P.O. Box 5033, Minot, ND 58702-5033, 1-877-886-5050. X.11489-14A Page 1 of 3 December 2014 NOTICE OF AN UPCOMING FUND ADDITION In connection with the upcoming Fund merger involving the Voya International Value Portfolio referenced above, effective on the Reorganization Date Class I shares of the Voya Global Value Advantage Portfolio will be added to your Contract as a replacement investment option. This Fund will be open to new investors and to new investments by existing investors Please note the following information about the Voya Global Value Advantage Portfolio: Fund Name Investment Adviser/Subadviser Investment Objective(s) Voya Global Value Advantage Portfolio (Class I) Investment Adviser: Voya Investments, LLC Subadvisers: Voya Investment Management Co. LLC Seeks long-term growth and capital income. MORE INFORMATION IS AVAILABLE More information about the Funds available through your Contract, including information about the risks associated with investing in them, can be found in the current prospectus and Statement of Additional Information for each Fund.
